        Case 1:19-cv-08034-ALC-OTW Document 45 Filed 05/12/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------x
                                                               :
 JANE DOE,
                                                               :
                Plaintiff,                                     :   19-cv-8034 (ALC) (OTW)
                                                               :
              -against-                                        :   REPORT & RECOMMENDATION
                                                               :
 DAVID K. TOWNES,                                              :
                                                               :
                Defendant.                                     :
--------------------------------------------------------------x


         ONA T. WANG, United States Magistrate Judge:

         TO THE HONORABLE ANDREW L. CARTER, United States District Judge,

I.       The Preliminary Injunction Should be Modified

         For the reasons stated in my May 12, 2020 Opinion and Order denying Plaintiff’s motion

to proceed anonymously (ECF 44), I recommend that Judge Carter modify the provisions of the

September 20, 2019 Preliminary Injunction (ECF 11) to delete the phrase that enjoins

Defendant from “[r]evealing Plaintiff’s name to the media or any third party, other than

Defendant’s attorney.”


II.      Objections

         Pursuant to 28 U.S.C. § 636(b)(1) and Rule 72(b) of the Federal Rules of Civil Procedure,

the parties shall have fourteen (14) days (including weekends and holidays) from service of this

Report to file written objections. See also Fed. R. Civ. P. 6 (allowing three (3) additional days for

service by mail). A party may respond to any objections within fourteen (14) days after being

served. Such objections, and any responses to objections, shall be addressed to the Honorable
      Case 1:19-cv-08034-ALC-OTW Document 45 Filed 05/12/20 Page 2 of 2



Andrew L. Carter, United States District Judge. Any requests for an extension of time for filing

objections must also be directed to Judge Carter. If Defendant wishes to review, but does not

have access to, cases cited herein that are reported on Westlaw, he should request copies from

Plaintiffs. See Lebron v. Sanders, 557 F.3d 76, 79 (2d Cir. 2009).

       FAILURE TO FILE OBJECTIONS WITHIN FOURTEEN (14) DAYS WILL RESULT IN A WAIVER

OF OBJECTIONS AND WILL PRECLUDE APPELLATE REVIEW. See Thomas v. Arn, 474 U.S. 140,

155 (1985); IUE AFL-CIO Pension Fund v. Herrmann, 9 F.3d 1049, 1054 (2d Cir. 1993); Frank v.

Johnson, 968 F.2d 298, 300 (2d Cir. 1992); Wesolek v. Canadair Ltd., 838 F.2d 55, 58 (2d Cir.

1988); McCarthy v. Manson, 714 F.2d 234, 237-38 (2d Cir. 1983).

       The Plaintiff is directed to email and mail a copy of this Report to the pro se Defendant

and file proof of service on the docket within seven (7) days of this Report and

Recommendation.


                                                      Respectfully submitted,




                                                            s/ Ona T. Wang
Dated: May 12, 2020                                                    Ona T. Wang
       New York, New York                                      United States Magistrate Judge
